Citation Nr: 0623743	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  99-17 856A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
left elbow.

2.  Entitlement to service connection for diabetes mellitus 
type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1943 to 
December 1945 and from September 1950 to June 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from January 1999 and July 2005 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.  The January 1999 
decision, in pertinent part, denied the veteran's claim for 
entitlement to service connection for arthritis of the left 
elbow.  The July 2005 rating decision denied the veteran's 
claim to reopen his claim for service connection for diabetes 
mellitus type II.  In May 2006 the RO reopened the veteran's 
claim for service connection for diabetes mellitus type II in 
a Supplemental Statement of the Case (SSOC).  In April 2001, 
October 2002, and May 2004 the Board remanded the claim of 
entitlement to service connection for arthritis of the left 
elbow to the RO for further development.  After the requested 
development was completed the RO again denied the veteran's 
claim for service connection for arthritis of the left elbow.

In May 2004 the Board received a motion to advance this case 
on the Board's docket.  The motion to advance the appeal was 
granted.  Accordingly, the Board will proceed without further 
delay.


FINDINGS OF FACT

1.  The veteran's current left elbow arthritis is not related 
to his service and arthritis was not manifested within one 
year of his separation from service.

2.  Diabetes mellitus was not manifested during service or 
for several years thereafter.  

3.  The veteran did not serve in Vietnam and there is no 
credible evidence showing he ever had duty or visitation in 
Vietnam.

4.  There is no competent evidence of actual exposure to 
herbicides during service.

5.  There is no medical evidence linking the appellant's 
current diabetes mellitus type II to his active military 
service.


CONCLUSIONS OF LAW

1.  Left elbow arthritis was not incurred or aggravated in 
service, nor can this condition be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2005).

2.  Diabetes mellitus was not incurred or aggravated in 
service, nor can this condition be presumed to have been 
incurred therein.  38 U.S.C.A. § 501(a), 1101, 1110, 1112, 
1113, 1116(a)(3), 1131 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran asserts that service connection is warranted for 
arthritis of the left elbow and diabetes mellitus type II.

The veteran's service medical records show that he was 
diagnosed with tennis elbow in service.  Specifically, a 
March 1968 orthopedic examination report showed that the 
veteran complained of pain in the left elbow at the 
radiohumoral joint and that the symptoms had been present 
intermittently since about one and a half years prior.  The 
veteran said that the symptoms got worse in cold weather and 
generally improved when he exercised his arm.  On physical 
examination there was full range of motion, the veteran's 
elbow was not tender, and there was no evidence of weakness 
in the left arm.  The examiner gave an impression of tennis 
elbow, left.  The examiner commented that the veteran may 
require some treatment for this condition when he left the 
service or it may spontaneously go away.  The veteran's 
service medical records do not show evidence of complaint, 
diagnosis, or treatment of diabetes mellitus type II.

An X-ray of the left elbow in a VA examination dated in 
November 1968 showed a "negative examination."  The 
November 1968 VA examination report did not show a diagnosis 
of diabetes mellitus type II.

VA examination reports dated in September 1985 and January 
1987 did not show a diagnosis of diabetes mellitus type II.

X-rays of the veteran's elbows in an orthopedic report with 
the January 1987 VA examination report showed that the joint 
spaces were "fairly well" bilaterally and that no 
"significant degenerative changes" were seen.

A VA progress note dated in April 1993 showed that the 
veteran was diagnosed with new onset diabetes mellitus.  A VA 
ophthalmology progress note dated in February 1998 showed 
that the veteran had suffered form non-insulin dependant 
diabetes mellitus for the past 5 years but he did not suffer 
from diabetic retinopathy at that time.

A VA examination report dated in February 2003 showed that, 
on physical examination, the veteran's left elbow had no 
swelling, effusion, or deformity.  He had full extension and 
130 degrees of flexion.  He had 70 degrees of pronation and 
90 degrees of supination.  He had no instability of the 
ligaments.  X-rays showed an island of ossification in the 
radiocapitellar capsule.  He had small ostoephytes on the 
ulnar notch, the capitellum and radial head.  The articular 
cartilage was of normal thickness and well presented.  The 
examiner gave impressions of status post "tennis elbow", 
left, and minimal osteoarthritis in the left elbow.  The 
examiner commented that tennis elbow was a degenerative 
problem involving the common extesnsor tendon and was an 
extraarticular problem.  The examiner further commented that 
tennis elbow does not progress to cause osteoarthritis.  For 
that reason the examiner did not believe that the mild 
osteoarthritis in the veteran's left elbow was a result of 
his tennis elbow from 1968.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the evidence relates 
the current condition to the period of service.  See 38 
C.F.R. § 3.303(d).  In such instances, a grant of service 
connection is warranted only when, "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  Id.

A.  Left Elbow Arthritis

In addition to direct service connection, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if the specified disease becomes 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

The Board finds that service connection for left elbow 
arthritis is not warranted.  The veteran's service medical 
records show a diagnosis of tennis elbow. The record does not 
show a diagnosis of arthritis within the one-year period 
following service necessary for presumptive service 
connection.  The first possible medical evidence of left 
elbow arthritis was not until many years after the veteran 
separated from active service.  This lengthy period without 
complaint or treatment is evidence that there has not been a 
continuity of symptomatology, and weighs heavily against the 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Finally, there is no competent evidence of a nexus relating 
the veteran's current left elbow arthritis to his service.  
Instead, the February 2003 VA examination report shows that 
the examiner believed the veteran's left elbow arthritis was 
not related to the tennis elbow diagnosed during his military 
service.  His claim for service connection for left elbow 
arthritis must therefore be denied.



B.  Diabetes Mellitus Type II

The Board initially notes that the RO reopened the veteran's 
claim for service connection for diabetes mellitus type II in 
a Supplemental Statement of the Case (SSOC) dated in May 2006 
because new and material evidence had been presented.  See 
38 C.F.R. § 3.156.  The Board agrees with that assessment and 
will therefore proceed to discuss the veteran's claim for 
service connection for diabetes mellitus type II.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed at 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 U.S.C. §§ 501(a), 1116(a)(3); 38 C.F.R. 
§ 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. 
§ 3.307(a) are met, even if there is no record of such 
disease during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, diabetes mellitus and soft-
tissue sarcomas.  38 C.F.R. § 3.309(e).

In addition, certain chronic diseases, including diabetes 
mellitus, may be presumed to have been incurred during 
service if the specified disease becomes disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  

Even if a veteran is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veteran's Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-452, § 5, 98 Stat. 2724, 
2727-29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation).  

The veteran's service personnel records showed that he was 
stationed in U-Tapao airfield in Thailand.  Buddy statements 
reflect that the authors served with the veteran while he was 
TDY in Guam, where they worked with aircraft that were flying 
missions in and out of Vietnam.  

The Board acknowledges the veteran's statements asserting 
that he was in Vietnam for a few hours while on flights from 
Thailand to the United States.  However, neither the 
veteran's service medical records nor the veteran's service 
personnel records show that the veteran was ever stationed in 
Vietnam.  There is also no evidence in the record that the 
veteran received any service medals that could show service 
in the Republic of Vietnam.  The copy of special orders he 
submitted makes no reference to him being routed through 
Vietnam.  As such he is not entitled to the presumption of 
exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii).  
The Board will therefore examine whether a factual basis 
exists to support the appellant's claimed exposure to 
herbicides in service.

The Board finds that there is no objective factual basis upon 
which to conclude that the veteran was exposed to herbicides.  
The claims file contains statements by the veteran alleging 
that he was in Vietnam for a few hours.  There are also buddy 
statements to the effect that the veteran was TDY in Guam for 
a period of time and worked on aircraft that were flying 
missions in and out of Vietnam.  The buddy statements do not 
state that the aircraft the veteran worked on in Guam carried 
Agent Orange or any other herbicide.  See Buddy Statements 
dated in February 2006.  There is no other evidence in the 
claims folder showing that the veteran was ever exposed to 
herbicides.  As such the Board finds that the veteran was not 
exposed to herbicides and is not entitled to the presumption 
of service connection for his diabetes mellitus type II under 
38 C.F.R. § 3.307(a) and 3.309(e).  The Board must now 
determine whether service connection on a direct basis is 
warranted.  See Combee.

The Board finds that service connection for diabetes mellitus 
type II is not warranted on a direct or presumptive basis.  
There is no record of in service complaint, diagnosis, or 
treatment for diabetes mellitus type II.  There is no 
evidence that the veteran's diabetes mellitus type II was 
manifested within the one-year presumptive period necessary 
for service connection for chronic diseases.  The Board 
points out that the first report of treatment or diagnosis 
for diabetes mellitus type II comes about 25 years after 
service.  See VA progress note dated in April 1993.  This 
lengthy period without complaint or treatment is evidence 
that there has not been a continuity of symptomatology, and 
weighs heavily against the claim.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  Finally, the Board finds that 
there is no competent evidence in the record to show that the 
veteran's diabetes mellitus type II is related to service.  
Accordingly, the veteran's claim must be denied.

C.  Conclusion

The Board has considered the veteran's lay statements.  The 
Board points out that, although a lay person is competent to 
testify as to observable symptoms, see Falzone v. Brown, 8 
Vet. App. 398, 403 (1995), a layperson is not competent to 
provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability, 
unless such a relationship is one to which a lay person's 
observation is competent.  See Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997).  In this case, the Board has determined 
that the medical evidence is more probative of the issues at 
hand, and that it outweighs the lay statements.

The Board finds that the preponderance of the evidence is 
against the veteran's claims for entitlement to service 
connection.  It follows that there is not such a balance of 
the positive evidence with the negative evidence to otherwise 
permit a favorable determination on this issue.  38 U.S.C.A. 
§ 5107(b).

II.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002) 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005).  The United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) that VA must request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004).  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the appellant in 
December 2004.  The December 2004 letter satisfied element 
(1) by informing the veteran that evidence of an injury or 
disease that began or was aggravated in service, evidence of 
a current disability, and a medical opinion establishing a 
nexus between the two was necessary to substantiate his 
claims for service connection.  It satisfied element (2) by 
informing the veteran that VA was responsible for obtaining 
relevant records from any Federal agency and that VA would 
make reasonable efforts to get any records not held by a 
Federal agency.  The December 2004 letter satisfied element 
(3) by informing the veteran and his representative that it 
was his responsibility to make sure VA received all requested 
records that were not in the possession of a Federal 
department or agency.  Since these letters fully provided 
notice of elements (1), (2), and (3), see above, it is not 
necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  With respect to element (4), the Board notes 
that the December 2004 letter requested that the veteran 
provide VA with any evidence or information he may have 
pertaining to his appeal.  

In this case, the veteran was given notice of what type of 
information and evidence was needed to substantiate his 
claims and was also given notice of the type of evidence 
necessary to establish effective dates for the disabilities 
on appeal.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  As the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection decided herein, any questions as to the 
appropriate effective dates to be assigned are rendered moot.

As for VA's duty to assist a veteran, the veteran's available 
service medical records, private treatment records, and VA 
examination reports have been obtained and associated with 
the file.  There is no indication that relevant records exist 
that have not been obtained or attempted to be obtained.  The 
duty to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  In this case, the veteran's 
disabilities were evaluated in VA examinations.  

VA has satisfied its duties to inform and assist the veteran 
in this case.  Any "error" to the veteran resulting from 
this Board decision does not affect the merits of his claims 
or her substantive rights, for the reasons discussed above, 
and is therefore harmless.  See 38 C.F.R. § 20.1102.  There 
is no reasonable possibility that further assistance to the 
veteran would substantiate his claims.  See 38 C.F.R. 
§ 3.159(d).


ORDER

Service connection for arthritis of the left elbow is denied.

Service connection for diabetes mellitus type II is denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


